18-23538-rdd          Doc 6320      Filed 01/08/20 Entered 01/08/20 12:58:38 Main Document
                                    Presentment Date and Time: January 17, 2020 at 10:00 a.m. (Eastern Time)
                                                   Pg 1 of 16
                                        Objection Date and Time: January 16, 2020 at 4:00 p.m. (Eastern Time)



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.



 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320   Filed 01/08/20 Entered 01/08/20 12:58:38         Main Document
                                              Pg 2 of 16


           NOTICE OF PRESENTMENT OF DEBTORS’ MOTION FOR AN
           ORDER IN AID OF EXECUTION OF THE MODIFIED SECOND
     AMENDED JOINT CHAPTER 11 PLAN OF SEARS HOLDINGS CORPORATION
     AND ITS AFFILIATED DEBTORS AND THE ASSET PURCHASE AGREEMENT

                     PLEASE TAKE NOTICE that on January 17, 2020 at 10:00 a.m. (Eastern

 Time), the undersigned will present the motion (the “Motion”) of Sears Holdings Corporation and

 its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to sections 105(a) and 1142(b) of title 11 of the United

 States Code (the “Bankruptcy Code”), and a proposed order granting the relief requested therein

 to the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

 Bankruptcy Court for the Southern District of New York, Courtroom 118, 300 Quarropas Street,

 White Plains, New York, 10601 (the “Bankruptcy Court”).

                     PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and the

 Local Bankruptcy Rules for the Southern District of New York, shall be filed with the Bankruptcy

 Court (a) by attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac

 vice, electronically in accordance with General Order M-399 (which can be found at

 www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-ROM, in text-searchable

 portable document format (PDF) (with a hard copy delivered directly to Chambers), in accordance

 with the customary practices of the Bankruptcy Court and General Order M-399, to the extent

 applicable, and shall be served in accordance with the Amended Order Implementing Certain

 Notice and Case Management Procedures, entered on November 1, 2018 (ECF No. 405), so as to

 be filed and received no later than January 16, 2020 at 4:00 p.m. (Eastern Time) (the “Objection

 Deadline”).




                                                 2
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320   Filed 01/08/20 Entered 01/08/20 12:58:38          Main Document
                                              Pg 3 of 16


                     PLEASE TAKE FURTHER NOTICE that, if a written Objection is timely filed

 and served, a hearing (the “Hearing”) will be held to consider the Motion on January 28, 2020

 at 10:00 a.m. (Eastern Time) before the Honorable Robert D. Drain in the Bankruptcy Court.

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

 the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

 Motion as Exhibit A, which order may be entered without further notice or opportunity to be

 heard.

                     PLEASE TAKE FURTHER NOTICE that objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted or denied upon default.

 Dated: January 8, 2020
        New York, New York


                                            /s/ Jacqueline Marcus
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007
                                           Ray C. Schrock, P.C.
                                           Jacqueline Marcus
                                           Garrett A. Fail
                                           Sunny Singh

                                           Attorneys for Debtors
                                           and Debtors in Possession




                                                  3
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320      Filed 01/08/20 Entered 01/08/20 12:58:38 Main Document
                                    Presentment Date and Time: January 17, 2020 at 10:00 a.m. (Eastern Time)
                                                   Pg 4 of 16
                                        Objection Date and Time: January 16, 2020 at 4:00 p.m. (Eastern Time)



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.



 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38           Main Document
                                                   Pg 5 of 16


                    DEBTORS’ MOTION FOR AN ORDER IN
                AID OF EXECUTION OF THE MODIFIED SECOND
     AMENDED JOINT CHAPTER 11 PLAN OF SEARS HOLDINGS CORPORATION
     AND ITS AFFILIATED DEBTORS AND THE ASSET PURCHASE AGREEMENT

 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation (“SHC”) and its debtor affiliates, as debtors and

 debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors),

 respectfully represent as follows in support of this motion (the “Motion”):

                                                  Background

                     1.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     2.        On October 24, 2018, the United States Trustee for Region 2 appointed an

 official committee of unsecured creditors. No trustee or examiner has been appointed in these

 chapter 11 cases.

                     3.        The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).

                     4.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for Southern

 District of New York, sworn to October 15, 2018 (the “Riecker Declaration”) (ECF No. 3).



                                                        2
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320         Filed 01/08/20 Entered 01/08/20 12:58:38                     Main Document
                                                    Pg 6 of 16


                     5.        On February 8, 2019, this Court entered the Order (I) Approving the Asset

 Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’

 Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (III) Authorizing the

 Assumption and Assignment of Certain Executory Contracts, and Leases in Connection Therewith

 and (IV) Granting Related Relief (ECF No. 2507), pursuant to which the Debtors sold substantially

 all of their assets (the “Sale Transaction”) to Transform Holdco, LLC (“Transform”) pursuant

 to the Asset Purchase Agreement, dated as of January 17, 2019 (as amended, the “APA”). The

 Sale Transaction closed on February 11, 2019 (the “Sale”).

                     6.        On October 15, 2019, this Court entered the Order (I) Confirming Modified

 Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors

 and (II) Granting Related Relief (the “Confirmation Order”) (ECF No. 5370), which confirmed

 the Debtors’ Modified Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and

 Its Affiliated Debtors (ECF No. 4476) (as amended, supplemented, or modified in accordance with

 its terms, the “Plan”).2 The Plan has not yet become effective.

                                                      Jurisdiction

                     7.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                   Relief Requested

                     8.        By this Motion, the Debtors request an order pursuant to sections 105(a)

 and 1142(b) of the Bankruptcy Code authorizing principals, employees or independent contractors


 2
     Capitalized terms that are used but not defined herein shall have the meanings ascribed to them in the Plan.


                                                             3
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38        Main Document
                                                   Pg 7 of 16


 of M-III Advisory Partners, LP (“M-III”) and its affiliates (the “M-III Personnel”) to take actions

 on behalf of all the Debtors and their non-Debtor subsidiaries necessary to implement the

 provisions of the Plan, the APA, and the Bankruptcy Code.

                     9.        A copy of the proposed order (the “Proposed Order”) is annexed hereto as

 Exhibit A.

                                             The Board Vacancies

                     10.       Following the closing of the Sale Transaction, substantially all of the

 Debtors’ employees, including the existing directors of the Debtors other than SHC, and

 substantially all of the Debtors’ officers became employees of Transform. Transform’s employees

 have resigned from their positions as officers and directors of non-Debtors KCD IP, LLC and Sears

 Reinsurance Company Ltd.              In October 2019, Transform informed the Debtors that those

 employees who serve as directors of SHC’s other subsidiaries intend to resign from their respective

 positions.

                     11.       The Debtors still have several outstanding obligations under the APA and

 the Plan. For example, the Debtors will be dissolved on the Effective Date pursuant to the Plan,

 see Plan, § 9.6, which will require certificates of dissolution to be filed in each state where each

 Debtor is incorporated. All asset of the Debtors must be transferred to the Liquidating Trust upon

 the Effective Date of the Plan as well. See Plan, sect 10.3. Additionally, pursuant to the APA, the

 Debtors must change the name of all Debtors who utilize the Sears trademark. See APA, § 9.10.

 The APA also requires the Debtors to transfer certain foreign assets to Transform. See APA,

 § 2.13. As reflected in the Confirmation Order, the Debtors are still working to finalize the transfer

 of specified foreign assets, including interests in certain Mexican entities and equity interests in

 Indian subsidiaries. See Confirmation Order, ¶ 38. Accordingly, when Transform’s employees



                                                       4
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38         Main Document
                                                   Pg 8 of 16


 resign as directors of the Debtor entities, the Debtor entities will clearly require authorized

 signatories to effectuate these actions and comply with their obligations under the Plan and APA.

                     12.       Given that the Debtors have no remaining employees, and that M-III is

 familiar with the Debtors businesses and operations, it would be most efficient for M-III Personnel

 to be able to take action on behalf of the Debtor and non-Debtor entities going forward.

                                   The Relief Requested Should be Granted

                     13.       The Court has broad authority, pursuant to sections 105(a) and 1142(b) of

 the Bankruptcy Code, over the property administered under the Plan and to issue orders necessary

 to implement the provisions of the Plan and the Bankruptcy Code. See 11 U.S.C. § 1142(b) (“The

 court may direct the debtor and any other necessary party to execute or deliver or to join in the

 execution or delivery of any instrument required to effect a transfer of property dealt with by a

 confirmed plan, and to perform any other act . . . that is necessary for the consummation of the

 plan.”); Vill. Of Rosemont v. Jaffe, 482 F.3d 926, 935 (7th Cir. 2007) ([Section 1142(b)] does not

 confer any substantive rights on a party apart from whatever the plan provides. . . . Instead, it

 ‘empowers the bankruptcy court to enforce the unperformed terms of a confirmed plan.’”); see

 also Hosp. & Univ. Prop. Damage Claimants v. Johns-Manville Corp. (In re Johns-Manville

 Corp.), 7 F.3d 32, 34 (2d Cir. 1993) (finding that bankruptcy courts retain post-confirmation

 jurisdiction to the extent provided by the plan); In re Oversight & Control Comm’n of Avanzit,

 S.A., 385 B.R. 525, 535 (Bankr. S.D.N.Y. 2008) (“The bankruptcy court retains jurisdiction under

 11 U.S.C. § 1142(b) . . . and it has continuing responsibilities to satisfy itself that the [p]lan is

 being properly implemented.”) (internal quotation marks and citations omitted).

                     14.       Section 105(a) of the Bankruptcy Code provides a bankruptcy court with

 broad powers in the administration of a case under title 11. Section 105(a) of the Bankruptcy Code



                                                       5
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38           Main Document
                                                   Pg 9 of 16


 provides that “[t]he court may issue any order, process, or judgment that is necessary or appropriate

 to carry out the provisions of this title” and further that “no provision of this title shall be construed

 to preclude the court from . . . taking any action or making any determination necessary or

 appropriate to enforce or implement court orders or rules.” 11 U.S.C. § 105(a). See, e.g., Law v.

 Siegel, 571 U.S. 415, 420-21 (2014) (holding that section 105(a) gives a bankruptcy court

 “statutory authority to ‘issue any order, process, or judgment that is necessary or appropriate to

 carry out the provisions of the Bankruptcy Code’”); Adelphia Bus. Solutions, Inc. v. Abnos, 482

 F.3d 602, 609 (2d Cir. 2007) (recognizing a bankruptcy court’s broad discretion pursuant to section

 105(a) of the Bankruptcy Code to do what is necessary to meet the circumstances of a case); see

 also Gilman v. Continental Airlines, 254 B.R. 93, 97 (Bankr. D. Del. 1998) (holding that section

 105(a) gives a bankruptcy court discretion to issue any order, process or judgment that is

 “necessary or appropriate to carry out the purposes of the Bankruptcy Code, which was intended

 to provide protection to debtors.”), rev’d on other grounds, 203 F.3d 203 (3rd Cir. 2000).

                     15.       The Debtors require the authority requested in this Motion to carry out the

 provisions of the Plan, the APA, and the Bankruptcy Code. If the Debtors were forced to find

 other parties to fill these board vacancies, it would result in the expenditure of the Debtors’

 resources as they search for and negotiate with individuals willing to serve on the boards of the

 Debtors and the remaining non-Debtors during the orderly liquidation process. Additional time

 and resources would also have to be expended to educate such persons on the circumstances of

 these chapter 11 cases. D&O policies would have to be purchased for these individuals, at the

 expense of the Debtors’ estates.

                     16.       While section 1142(b) does not confer any substantive rights on a party, it

 does allow a court to enforce the terms of a confirmed plan. Section 9.7(b) of the confirmed Plan



                                                        6
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38                         Main Document
                                                   Pg 10 of 16


 provides that before, on or after the Effective Date any actions that require shareholder, director,

 or member approval shall be deemed approved without any requirement of further action.3

 However, notwithstanding section 9.7(b) of the Plan, which is incorporated by reference in the

 Confirmation Order, see Confirmation Order, ¶ 4, an individual still needs to execute many of the

 required documents or notices. Moreover, section 9.7(b) of the Plan and the Confirmation Order

 do not provide authorization for non-Debtors to act. By seeking authorization for M-III Personnel

 to act on behalf of the Debtors and the non-Debtors, the Debtors are merely seeking to facilitate

 the performance of their outstanding obligations. Any actions of the M-III Personnel will continue

 to be overseen by the Restructuring Committee of SHC’s board of directors.

                     17.       The Debtors further request that the M-III Personnel be granted the same

 limitation of liability that they are granted under the terms of the engagement letter, dated October

 10, 2018, between Debtors and M-III (the “Engagement Letter”). Under the terms of the

 Engagement Letter, M-III Personnel shall “have no liability to the [Debtors] for the acts or

 omissions of [M-III] related to the performance or non-performance of services at the direction of

 the Restructuring Committee and consistent with the requirements of the [Engagement Letter].”

 See (ECF No. 328, Exhibit B). In addition to these protections, after the Effective Date of the

 Plan, the M-III Personnel will be the beneficiaries of section 15.10 of the Plan, which releases and

 exculpates, amongst others, directors, officers, principals, employees, and financial advisors of the

 Debtors to the maximum extent permitted by law for actions arising out of the administration of




 3
   Section 9.7(b) of the Plan provides, as follows: “(b) Before, on or after the Effective Date (as appropriate), all matters
 provided for pursuant to the Plan that would otherwise require approval of the shareholders, directors or members of
 the Debtors shall be deemed to have been so approved and shall be in effect before, on or after the Effective Date (as
 appropriate) pursuant to applicable law and without any requirement of further action by the shareholders, directors
 managers or partners of the Debtors, or the need for any approvals, authorizations, actions or consents.” Plan, § 9.7(b).


                                                              7
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38                        Main Document
                                                   Pg 11 of 16


 these chapter 11 cases, including actions relating to the Asset Purchase Agreement, the Plan, and

 the wind down of the business of the Debtors.4 See Plan, § 15.10.

                     18.       Based on the foregoing, the Debtors submit that the requested relief is

 necessary and appropriate, is in the best interests of their estates, and should be granted in all

 respects.

                                                         Notice

                     19.       Notice of this Motion will be provided in accordance with the procedures

 set forth in the Amended Order Implementing Certain Notice and Case Management Procedures,

 entered on November 1, 2018 (ECF No. 405) (the “Amended Case Management Order”)5. The

 Debtors respectfully submit that no further notice is required.

                     20.       No previous request for the relief sought herein has been made by the




 4
   Section 15.10 of the Plan provides, in pertinent part, as follows: “To the maximum extent permitted by applicable
 law, no Exculpated Party will have or incur, and each Exculpated Party is hereby released and exculpated from, any
 claim, obligations, suit, judgment, damage, demand, debt, right, Cause of Action, remedy, loss, and liability for
 conduct occurring on or after the Commencement Date in connection with or arising out of the filing and
 administration of the Chapter 11 Cases, including the Asset Purchase Agreement; the negotiation and pursuit of the
 Disclosure Statement, the restructuring transactions, the Plan, or the solicitation of votes for, or confirmation of, the
 Plan . . . the wind down of the businesses of any of the Debtors; or the transactions in furtherance of any of the
 foregoing; except for acts or omissions of an Exculpated Party arising out of or related to acts or omissions that
 constitute fraud, gross negligence, criminal misconduct or willful misconduct. The exculpation shall be in addition
 to, and not in limitation of, all other releases, indemnities, exculpations, and any other applicable law or rules
 protecting such Exculpated Parties from liability.”
 5
  NTD: To answer your question in the last round of comments (“Do we need this term defined in the Order”), we
 do use the defined term in the Order, but it is not necessary. I can remove and edit the order if you would like.


                                                             8
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320    Filed 01/08/20 Entered 01/08/20 12:58:38        Main Document
                                               Pg 12 of 16


 Debtors to this or any other Court.

                     WHEREFORE the Debtors respectfully request entry of the Proposed Order and

 such other and further relief as is just.

 Dated: January 8, 2020
        New York, New York
                                                       /s/ Jacqueline Marcus
                                                      WEIL, GOTSHAL & MANGES LLP
                                                      767 Fifth Avenue
                                                      New York, New York 10153
                                                      Telephone: (212) 310-8000
                                                      Facsimile: (212) 310-8007
                                                      Ray C. Schrock, P.C.
                                                      Jacqueline Marcus
                                                      Garrett A. Fail
                                                      Sunny Singh

                                                      Attorneys for Debtors
                                                      and Debtors in Possession




                                                  9
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320   Filed 01/08/20 Entered 01/08/20 12:58:38   Main Document
                                              Pg 13 of 16


                                            Exhibit A

                                         Proposed Order




 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320        Filed 01/08/20 Entered 01/08/20 12:58:38                    Main Document
                                                   Pg 14 of 16


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x
        ORDER IN AID OF EXECUTION OF THE MODIFIED SECOND AMENDED
           JOINT CHAPTER 11 PLAN OF SEARS HOLDINGS CORPORATION
       AND ITS AFFILIATED DEBTORS AND THE ASSET PURCHASE AGREEMENT

                     Upon the motion (ECF No. [___] (the “Motion”)),2 dated January 8, 2020, of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), for approval, pursuant to sections 105(a)

 and 1142(b) of title 11 of the United States Code (the “Bankruptcy Code”), for an order in aid of

 execution of the Plan and the APA, all as more fully described in the Motion; and the Court having



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.
 2
     Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.




 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320      Filed 01/08/20 Entered 01/08/20 12:58:38             Main Document
                                                 Pg 15 of 16


 jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested in the Motion and

 the opportunity for a hearing thereon having been provided in accordance with the Amended Case

 Management Order; and it appearing that no other or further notice need be provided; and the

 Court having found and determined that the relief sought in the Motion is in the best interests of

 the Debtors, their estates, their creditors, and all parties in interest and that the legal and factual

 bases set forth in the Motion establish just cause for the relief granted herein; and after due

 deliberation and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED THAT

           1.        The relief requested in the Motion is hereby granted to the extent set forth therein.

           2.        Notwithstanding anything to the contrary in applicable state law or the

 organizational documents of the relevant entities, M-III Personnel may take actions and pursue

 all rights on behalf of all Debtors, as well as their non-Debtor subsidiaries, necessary to

 implement the provisions of the Plan, the APA, and the Bankruptcy Code.

           3.        To the full extent provided under the Engagement Letter, as well as section 15.10

 of the Plan, all M-III Personnel shall be exculpated from liability for any actions taken under this

 Order in furtherance of the Debtors’ outstanding obligations under the Plan and the APA.




                                                       2
 WEIL:\97311272\9\73217.0004
18-23538-rdd          Doc 6320      Filed 01/08/20 Entered 01/08/20 12:58:38            Main Document
                                                 Pg 16 of 16


           4.        This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to this Order.



 Dated: _____________, 2020
        White Plains, New York
                                                   ____________________________________
                                                   THE HONORABLE ROBERT D. DRAIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                       3
 WEIL:\97311272\9\73217.0004
